FILED
                            NOT FOR PUBLICATION                              JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50487

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00072-JAH

 v.
                                                 MEMORANDUM*
JOHNNY JOSEPH BONDS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Johnny Joseph Bonds appeals from the district court’s judgment and

challenges the 20-month sentence imposed and a special condition of supervised

release reimposed upon revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bonds contends that the district court procedurally erred by improperly

considering the need to promote respect for law and the seriousness of the offense

conduct. We review for plain error, see United States v. Miqbel, 444 F.3d 1173,

1176 (9th Cir. 2006), and find none. The record reflects that the district court

considered only proper 18 U.S.C. § 3583(e) factors, including Bonds’s repeated

breaches of the court’s trust. See Miqbel, 444 F.3d at 1182.

      Bonds also contends that the district court erred by reimposing the special

condition of supervised release that requires GPS monitoring because it is not

reasonably related to the section 3583(d) factors and is a greater deprivation of

liberty than reasonably necessary. We review the district court’s imposition of a

supervised release condition for abuse of discretion. See United States v. Weber,

451 F.3d 552, 557 (9th Cir. 2006). In light of Bonds’s criminal history and his

repeated failures to comply with the terms of his supervision, the district court did

not abuse its discretion by imposing the condition to facilitate his compliance with

the other conditions of supervised release. See id. at 557-58.

      AFFIRMED.




                                           2                                    14-50487